DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-19 of US Application 16/727,572 filed 12/26/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 2/14/22. Claims 4-10 and 14-19 were amended. Claims 1-19 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-19 are allowed over the prior art of record. The closest prior art of record is Yoneda et al. (US 20180265092 A1), hereinafter referred to as Yoneda. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10-11, Yoneda discloses A transportation vehicle drive train having an electronic computing device by which the drive train is switched between a plurality of operating states (See at least Fig. 4 in Yoneda: Yoneda discloses that, at step S517, the driving force distribution control unit 166 may start the transition of the driving-force distribution rate of the front wheels from the high-μ road distribution rate to the low-μ road distribution rate [See at least Yoneda, 0074]) including a first operating state, in which a two-wheel drive of the drive train is activated (See at least Fig. 2 in Yoneda: Yoneda discloses that on travel on the high-μ, road R10, the control device 100 may control the driving-force distribution of the front and rear wheels, to bring a drive state of the vehicle 1 to a two-wheel drive state [See at least Yoneda, 0033]), and a second operating state, in which a four-wheel drive of the drive train is activated (See at least Fig. 2 in Yoneda: Yoneda discloses that on travel on the low-μ road R20, the control device 100 may control the driving-force distribution of the front and rear wheels, to bring the drive state of the vehicle 1 to a four-wheel drive state [See at least Yoneda, 0033]), wherein the electronic computing device is configured to: 
determine, during driving of the transportation vehicle, a demand time, not later than which, the switching from one of the plurality of operating states to another operating state must be completed, the demand time lying in the future with respect to the determination of the demand time (See at least Fig. 4 in Yoneda: Yoneda discloses that at step S509, arrival time calculator 140 may calculate the arrival time Ta on the basis of the speed V of the vehicle 1 at the current point of time, the acceleration A of the vehicle 1, and the distance Lc from the vehicle 1 to a point of change 5 at which the vehicle intends to switch operating states [See at least Yoneda, 0073]. Given the chronology of gathering the necessary values for this calculation, it will be appreciated that Ta, which may be regarded as applicant’s demand time, is calculated prior to arrival at point of change 5 [See at least Yoneda, 0073]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the transportation vehicle drive train wherein, depending on the determined demand time, the switching from the one operating state to the other operating state is commenced at a starting time in advance of the demand time such that the switching is completed by not later than the demand time.
Yoneda comes very, very close to teaching the above limitations: Yoneda discloses that a predicted time is calculated at which a transition of the drivetrain will need to happen based on a friction reading (See at least Fig. 4 in Yoneda: Yoneda discloses that when the friction coefficient decreases (step S501/YES), the processing unit of the vehicle may acquire a of the speed of the vehicle (step S503), then acquire a value of the acceleration A of the vehicle (step S505), then acquire a value of the distance Lc from the vehicle 1 to the point of change 5 (step S507), and finally calculate the arrival time Ta on the basis of the speed, the acceleration, and the distance Lc (step S509) [See at least Yoneda, 0073-0074]), and the amount of time needed to perform the transition is calculated as well (See at least Fig. 4 in Yoneda: Yoneda discloses that at step S513, transition time calculation unit 164 may calculate the transition time Tm on the basis of the high-μ road distribution rate, the low-μ road distribution rate, and the time change rate of the driving-force distribution rate of the front wheels [See at least Yoneda, 0073]. Yoneda further discloses that at step S515, driving force distribution control unit 166 may determine whether or not the arrival time Ta is longer than the transition time Tm—I.e, driving force control unit 166 determines whether or not the switch from one operating state to the other can be performed before the demand time [See at least Yoneda, 0074]).
However, Yoneda diverges from the claimed invention at steps S515-S517 of Fig. 4 in Yoneda (See at least [Yoneda, 0074]): in Yoneda, the transition is started when the transition time is longer than or equal to the arrival time, which means that mathematically the transition can only finish after the arrival time (See at least Fig. 4 in Yoneda: Yoneda discloses that in a case where the arrival time Ta has not been determined as being longer than the transition time Tm (step S515/NO), the driving force distribution control unit 166 may start the transition [Yoneda, 0074]. It will be appreciated that, at best, even if the transition starts when Ta and Tm are equal, the transition must still finish at a time after Ta, which means that even in this edge case, Yoneda still does not read on the claimed invention according to [Yoneda, 0074]). Conversely, in the claimed invention, the transition is performed specifically such that the arrival time is later than the transition time, so that the transition is always finished before or at (i.e., “not later than”) the arrival time. These relationships between the transition time and the arrival time are not the same, and are in fact opposite. Even considering the case wherein the transition time is equal to the arrival time, it would be hindsight to suggest that Yoneda finishes the transition before the arrival time because Yoneda would only start the transition when the two times are equal (See at least [Yoneda, 00074]), and, as drivetrain transitions take a non-zero amount of time to complete, Yoneda would by definition have to complete the transition after the arrival time.
None of the prior art of record cures the deficiencies of Yoneda in this regard, nor do any other references exhibit such a particular attention to predicted times for drivetrain transition shift times and arrival times. It therefore would not have been obvious to modify the predictive algorithm of Yoneda to arrive at applicant’s claimed invention.
For at least the above stated reasons, claims 1 and 10-11 are allowable over the prior art of record.

Regarding claims 2-9 and 12-19, these claims are also allowable over the prior art of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668